El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
La apelación en este caso qne babía sido desestimada por resolución de 15 de febrero de 1926, quedó reinstalada por la de 12 de enero, 1927 dictada en virtud de cierto procedi-miento de mandamus seguido' en la Corte de Circuito de Ape-laciones del Primer Circuito.
Así las cosas, la parte apelada archivó una moción soli-citando que se eliminara de los autos la transcripción de la evidencia. Sobre los méritos de dicha moción se oyó a am-bas partes el 17 de enero último.
La moción eliminatoria» se funda en que habiéndose inter-puesto la apelación el 4 de enero de 1926 y habiéndose dis-puesto por la corte sentenciadora el 5 de enero que el taquí-grafo preparara la transcripción de la evidencia, el término que el taquígrafo tenía para actuar de acuerdo con la sección 13 de la Ley de Desahucio, quedó vencido el 9 de dicho mes. Por tanto, sostiene la parte apelada, cuando el 18 de enero de 1926 la parte apelante pidió y obtuvo que se concediera al taquígrafo una prórroga de treinta días para radicar la transcripción, solicitó algo a que no tenía derecho y la corte concedió algo que no tenía facultad de conceder.
Los autos demuestran que el escrito de apelación se ar-chivó el 4 de enero de 1926. Al día siguiente la parte ape-lante radicó una moción manifestando que deseaba utilizar la transcripción de la evidencia de acuerdo con las secciones 1 y 2 de la Ley No. 27 de 1917 a cuyo'efecto pedía a la corte que ordenara al taquígrafo que procediera a extender la trans-cripción. T la corte, el propio día, ordenó en efecto al ta-quígrafo que procediera “a extender la transcripción de la evidencia con arreglo a la sección primera de la Ley No. 27 de 27 de noviembre de 1917.”
*208El 18 de enero de 1926 el apelante solicitó nna prórroga de treinta días qne fné concedida. El 23 de febrero otra de treinta días qne también fné concedida. El 13 de marzo otra de treinta días qne fné concedida de igual modo. El 13 de abril otra de treinta días qne fné acordada. El 14 de mayo otra de treinta días qne fné concedida y dentro de la cual se archivó la transcripción qne finalmente aprobó el juez sen-tenciador el 31 de agosto de 1926.
Toda la cuestión a estudiar y a resolver gira sobre si el caso está o no regulado exclusivamente por la sección 13 de la Ley de Desahucio o si es o no aplicable la Ley No. 27 de 1917.
La sección 13 de la Ley de Desahucio copiada a la letra dice:
“Interpuesta en forma la apelación, los secretarios de las cortes y los taquígrafos en su caso, practicarán las diligencias que les in-cumbieren dentro del preciso término de cinco días, contados desde la fecha de la presentación del escrito de apelación.”
La ley de qne forma parte fné aprobada en 1905. En aquel entonces el medio existente para preparar las apela-ciones al Supremo era el de las.exposiciones del caso,'copias certificadas por los abogados o el secretario del legajo de la sentencia, de la relación de pruebas, o del pliego de excep-ciones preparados de acuerdo con el Código de Enjuiciamiento Civil de 1904 y con los precedentes americanos.
El nuevo medio de las transcripciones taquigráficas como un documento completo para ser sometido a la aprobación del juez sentenciador y constituir una vez aprobado el récord de la apelación, no se puso en vigor hasta el 1917. En el caso de Rodrigues v. P. R. Ry., Light and Power Company, 30 D.P.R. 931, 933, esta corte dijo: “Nuestro examen de la Ley No. 27 nos convence de que era un medio nuevo e independiente de incorporar la evidencia.”
Ambas reglas, la de la ley de desahucio de 1905 y la do la ley No. 27 de 1917 se refieren, pues, a situaciones distin-*209tas, obedecen a criterios - diferentes, no requieren del taquí - grafo la misma actuación.
Por la sección 13 el Legislador, en armonía con el espí-ritu de rapidez que inspira la ley de desahucio toda, im-puso a los secretarios y taquígrafos en los casos en que se interpusiera en forma la apelación, el deber de practicar las diligencias que les incumbieren en el preciso término de cinco días contados desde la fecha de la presentación del escrito de apelación.
No se necesita gestión de parte ni orden alguna de la Corte. Es un deber impuesto directamente a los indicados funcionarios. El precepto está actualmente en todo -su vigor y debe ser acatado y cumplido fielmente.
¿Cuál es ese deber en lo que se refiere al taquígrafo? Sin duda alguna convertir sus signos en palabras legibles de modo corriente y poner la transcripción a disposición del apelante para que éste prepare la exposición del caso. Su trabajo era la base para la exposición. El legislador tuvo en mente la existencia de la exposición como algo posterior necesario dentro del sistema procesal civil puesto en prác-tica por él mismo el año anterior. Así se desprende clara-mente de la sección 14 de la propia ley de desahucio que dice:
"Las apelaciones se tramitarán de acuerdo con el Código de En-juiciamiento Civil, no pudiendo exigirse en ningún caso más copias que las expresamente prevenidas en diebo código: entendiéndose que tales apelaciones deberán tramitarse con toda preferencia.”
Y si andando el tiempo el legislador ideó y puso en vigor otro método de archivar los autos en la corte de apela-ción para regir concurrentemente con el antiguo, a elección del apelante, en todos los casos civiles, ¿ a qué otra conclu-sión puede llegarse que no sea a la que llegaron de consuno la parte apelante y la corte sentenciadora en este caso a saber: que era aplicable el nuevo método a los casos de desa-hucio, lo mismo que el antiguo?
*210Creemos que la situación quedó perfectamente aclarada desde la decisión de esta corte en el caso de Curbello v, Rodríguez, 32 D.P.R. 460, en la que después de transcribir las secciones 13 y 14 de la ley de desahucio, la corte se expresó así:
“Según esa ley una vez establecida la apelación dentro de cinco días contados desde la fecha de la sentencia y de consignado el pre-cio adeudado o prestada fianza en los otros casos dentro de dichos cinco días, las apelaciones se tramitarán de acuerdo con el Código de, Enjuiciamiento Civil, por lo que las reglas de éste referentes a tramitación de apelaciones son aplicables a las. apelaciones estable-cidas en juicios de desahucio y por esto el término del apelante para preparar su exposición del caso era de 10 días prorrogables, haciendo aplicación del artículo 299 de dicho código según quedó enmendado por la Ley No. 81 de junio 26 de 1919, pues la sección 13 de la ley de desahucio no puede ser interpretada, como pretende la parte ape-lada e hizo la corte inferior, en el sentido de que sólo concede 5 días precisos e improrrogables para presentar la exposición del caso por el hecho de que disponga que los secretarios de las cortes y el taquí-grafo en su caso practicarán las diligencias que les incumbieren dentro del preciso término de cinco días contados desde la apela-ción. Tal precepto es solamente directivo para dichos funcionarios y no regida ni fija el término para presentar la exposición del caso ni la transcripción de la evidencia hecha por el taquígrafo cuando se opta por ella de acuerdo con la Ley No. 27 de 27 de noviembre 1917, para tramitar la apelación. Por consiguiente ese motivo ale-gado para la desestimación de la apelación no es procedente.”
Se sostiene por la parte apelada que si bien la decisión citada constituye jurisprudencia en cuanto a las exposicio-nes del caso, es un mero obiter dictum en cuanto a las trans-cripciones preparadas por el taquígrafo, ya que el caso ver-saba sobre las primeras y no sobre las segundas. Y en apoyo de su contención alega además que cuando esta corte resolvió la misma cuestión más tarde en el caso de Honoré v. Vargas, 33 D.P.R. 836 no hizo referencia a las transcrip-ciones taquigráficas.
La jurisprudencia establecida en el caso de Honoré, supra, dice:
*211“Como la exposición del caso no tenía que ser presentada den-tro de los cinco días siguientes a la apelación sino dentro de diez días, de acuerdo con el Código de Enjuiciamiento Civil, la corte inferior estaba facultada para conceder la prórroga que se le pidió a los seis días de interpuesta la apelación.”
Es cierto que en los casos de Curbello y Honoré no se trataba de transcripciones taquigráficas sino de exposiciones del caso, pero el razonamiento es el mismo.
Si la sección 13 no regía para regular el término en que debían presentarse las exposiciones del caso y solicitarse las prórrogas, sino que regía el precepto general regulador de la presentación de las exposiciones del caso en todos los pleitos y asuntos civiles en apelación, claro es que tampoco rige la sección 13 para regular la presentación de las trans-cripciones taquigráficas que sustituyen las exposiciones del caso, sino el precepto general regulador de la presentación de dichas transcripciones contenido en la Ley No. 27 de 1917.
T siendo como es esto así, la prórroga solicitada en 18 de enero lo fué en tiempo porque no habiéndose fijado plazo al taquígrafo en la orden de la corte de 5 de enero, el tér-mino era de veinte días, de acuerdo con lo expresamente prescrito en la sección 2 de la repetida Ley No. 27 de 1917.
El otro caso citado por la parte apelada No. 3806, Aurora, Sociedad Agrícola, v. Barroso, 34 D.P.R. 965 y 967 resuelto per curiam si bien apoya su criterio, no es decisivo porque el recurso no fué desestimado, constituyendo la cir-cunstancia de haberse solicitado la prórroga dentro del tér-mino de cinco días que fija la sección 13 de la ley de desa-hucio y haberse entendido que por la orden de la corte con-cediendo la prórroga el dicho término de cinco quedó pro-rrogado a veinte, fué una circunstancia favorable más que llevó a la corte a la conclusión indicada.
Besumiendo, pues, diremos que el criterio de esta corte quedó expresado en las citadas decisiones de Curbello y Honoré y que ese criterio es también aplicable a las trans-*212cripciones taquigráficas preparadas de acuerdo con la Ley No. 27 de 1917, por tratarse de situaciones jurídicas ente-ramente iguales.
Con respecto a la elección de la parte interesada en este caso, no liay duda alguna. Consta de modo expreso de los autos.
A virtud de todo lo expuesto, debe declararse no haber lugar a eliminar de los autos la transcripción taquigráfica.